Citation Nr: 1142584	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-25 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis and sinusitis, currently rated as 10 percent disabling.  

2.  Entitlement to a compensable rating for bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Prior to May 4, 2011, the Veteran's sinusitis with allergic rhinitis was not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; since May 4, 2011, the Veteran's sinusitis with allergic rhinitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

2.  The Veteran's bilateral varicose veins are manifested by aching and fatigue in the legs after prolonged standing or walking.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2011, the criteria for a rating in excess of 10 percent for sinusitis with allergic rhinitis have not been met; since May 4, 2011, the criteria for a 30 percent rating and no more have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2011).

2.  The criteria for a rating of 10 percent for bilateral varicose veins have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated December 2006 and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Allergic Rhinitis and Sinusitis

The Veteran contends that her service-connected allergic rhinitis and sinusitis warrants a higher rating.  

The Veteran was scheduled for VA examinations in February, April, and June 2007 for which she failed to report.  

VA outpatient treatment reports reflect that the Veteran received monthly allergy shots for the period from January 2006 through May 2006.  In June 2006, the Veteran reported sinus congestion for two weeks with cough and drainage into her throat.  She was diagnosed with chronic sinusitis with acute sinusitis and she was treated with a z-pack.  Later in June 2006, she also reported recurrent episodes of sinusitis including two in three months requiring Amoxicillin and Azithromycin.  In November 2006, the Veteran was seen for a report of a sinus infection that required an increased dose of prednisone and two weeks of Moxifloxacin.  In March 2007, the Veteran reported recurrent episodes of sinusitis over the last several years including two in the last three months treated with Amoxicillin and Azithromycin.  The Veteran reported thick drainage and headaches.  In May 2007, the Veteran was noted to have a history of persistent allergy symptoms.  Physical examination revealed that the nares were clear anteriorly with no polyps.  A computed tomography (CT) scan of the sinuses revealed clear sinuses with some mucosal thickening in the bilateral maxillary sinuses.  The Veteran was assessed with maxillary sinusitis.  

At a May 4, 2011, VA examination, the Veteran reported that her symptoms of rhinitis and sinusitis include sneezing, rhinorrhea, and itching of the nose and eyes.  She endorsed constant postnasal drainage.  The Veteran indicated that she suffers from more than six acute sinus attacks in a year and requires two rounds of antibiotics for ten days each with every infection.  She also reported that she received many sinus cocktail shots.  The Veteran indicated that she suffers from headaches for days with every round of sinus infection.  The Veteran was noted to use Zyrtec year round for allergies, Robitussin for a cough, and Nasonex nasal spray.  The Veteran reported that she was currently taking Zithromax for an acute sinus infection.  She indicated that she has sinus headaches lasting several days when she has an acute sinus infection which abate only when the infection clears.  The examiner noted that the Veteran has fevers and chills with acute sinus infections.  The infections do not require prolonged bedrest or treatment by a physician.   The examiner noted no history of benign or malignant neoplasm, no history of nasal polyposis or deviated nasal septum, scarring, or other deformities.  The examiner reported that the Veteran had purulent discharge and tenderness in the maxillary and frontal areas brought on by acute sinus infections.  Physical examination revealed that the Veteran's nasal mucosa was boggy and coated with clear secretions.  There were no polyps and less than 25 percent obstruction of nasal passages noted bilaterally.  The sinuses were tender in the maxillary and frontal areas.  The Veteran was assessed with allergic rhinosinusitis.  The examiner noted that the Veteran was unemployed.

The Veteran's sinusitis with allergic rhinitis has been rated as 10 percent disabling under Diagnostic Code 6513.  38 C.F.R. § 4.97 (2011).  Under Diagnostic Code 6513, a noncompensable rating is assigned when detected by x-ray only.  A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (2011).

For the period prior to May 4, 2011, the Board finds that the evidence does not show that a rating higher than 10 percent is warranted for the Veteran's service-connected sinusitis with allergic rhinitis.  Although the VA outpatient treatment reports document treatment for chronic sinusitis, the VA medical evidence of record does not show that the Veteran had either three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or had more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Consequently, a rating in excess of 10 percent is not warranted prior to May 4, 2011.  

Since May 4, 2011, the evidence reflects that the Veteran reported six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting at the May 2011 VA examination.  The Veteran stated that she suffers from headaches for days with every round of sinus infection.   At the time of the examination, the Veteran was taking Zithromax for an acute sinus infection.  The examiner reported that the Veteran had purulent discharge and tenderness in the maxillary and frontal areas brought on by acute sinus infections.  Therefore, the Veteran's sinusitis with allergic rhinitis warrants a 30 percent rating since May 4, 2011.  The Veteran's sinusitis with allergic rhinitis does not warrant an evaluation of 50 percent because the evidence does not establish that the Veteran underwent radical surgery with chronic osteomyelitis or suffers from near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6513 is the most appropriate diagnostic code in this case.  38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2011).  

Varicose Veins

The Veteran contends that her service-connected varicose veins warrants a compensable rating.  

VA outpatient treatment reports reflect that in November 2006, the Veteran reported increased pain in the legs with prolonged standing/walking associated with varicose veins.  

At a VA examination in May 2011, the Veteran reported varicose veins since the 1990s which have become progressively worse.  She reported that she notices small bluish and purplish veins on both legs which cause swelling and pain in the legs.  The Veteran indicated that her legs feel heavy after standing for fifteen minutes.  The Veteran indicated that she frequently sits with her legs elevated and has tried compression hosiery which was not effective.  The Veteran reported that her current treatment was elevation and wearing comfortable shoes which interferes with her household chores such as cooking and cleaning.  The examiner noted that the Veteran was not employed.  Physical examination reflects superficial varicose veins starting in the lower legs, more pronounced in the left popliteal fossa around the sides of the knees.  The veins on the left popliteal fossa were slightly purplish in color but none of the veins were palpable; all were reported to be superficial.  The examiner reported that there was no eczema, ulcer, edema or stasis pigmentation; however, edema was noted to be pitting, positive one.  The examiner indicated that the feet felt warm to touch with normal pedal pulses.  

The Veteran's bilateral varicose veins are rated as noncompensably disabling under Diagnostic Code 7120.  38 C.F.R. § 4.104 (2011).  Under Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins; a 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; a 20 percent rating is warranted for persistent edema incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  

Following a review of the relevant evidence and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's varicose veins warrant a 10 percent rating.  As noted, the Veteran reported increased pain in the legs with prolonged standing/walking associated with varicose veins in November 2006 and the Veteran reported swelling and pain in her legs when examined by VA in May 2011.  The evidence does not reflect that the Veteran's varicose veins were manifested by persistent edema incompletely relieved by elevation of the extremities.  Consequently, a rating of 10 percent and no more is warranted for the Veteran's bilateral varicose veins.  

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's sinusitis with allergic rhinitis or varicose veins have been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  As noted, the Veteran was reported to be unemployed when examined by VA in May 2011.  Moreover, the evidence does not suggest that the Veteran's sinusitis or varicose veins require frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalization are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

Prior to May 4, 2011, entitlement to a rating in excess of 10 percent for allergic rhinitis and sinusitis is denied; since May 4, 2011, entitlement to a 30 percent rating is granted. 

Entitlement to a 10 percent rating for bilateral varicose veins is granted.



____________________________________________
JAMES MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


